Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,713,287 in view of Rosomoff and further in view of Natchu (US 2018/0246899).  

16/928,118:
1. An administrative interface configured to be used with one or more databases for analytics comprising:
15/947,064:
1. A computerized search comprising:

16/928,118:
specifying, via the administrative interface, a first predefined label for use with the one or more databases for analytics;
15/947,064:
specifying a first predefined label for use with the computerized search method;

16/928,118:
receiving a first input designating a first location of a first analytic;
15/947,064:
receiving first input designating a first location of a first analytic

16/928,118:
obtaining a first document from the first location;
15/947,064:
in response to the scheduling event:
obtaining a first document from the first location;

16/928,118:
identifying the first predefined label within the first document;
15/947,064:
identifying the first predefined label within the first document; 

16/928,118:
obtaining a first datum associated with the first predefined label from the first document;
15/947,064:
obtaining a first datum associated with the first predefined label from the first document; 

16/928,118:
storing the first datum into a value index as a current value of the first analytic;
15/947,064:
storing the first datum into a value index as a current value of the first analytic; 

16/928,118:
obtaining a second datum associated with the first predefined label from the first document;
15/947,064:
obtaining a second datum associated with the first predefined label from the first document;

16/928,118:
storing the second datum into a text index as a textual description of the first analytic, and
15/947,064:
storing the second datum into a text index as a textual description of the first analytic;

16/928,118:
determining a level of authority to associate with the first analytic
15/947,064:
presenting a search interface; and 
in response to receiving a search query from a user via the search interface;
identifying a set of result analytics relevant to the search query based on the text index and
using the search interface, presenting, for each analytic of the set of result analytics, a textual description of the analytic from the text index and a most recent value of the analytic from the value index. 
Application 15/947,064 discloses the elements of application 16/928,118 as noted but does not disclose determining a level of authority to associate with the first analytic.  However, Natchu discloses:
 	Natchu [0247] At 2008, computing credibility scores for any entities associated with the document is performed. As an example, in cases of social networking related associations/links such as (re)tweets, Reddit posts, or other user associations with the document, the indexer can determine a credibility score/metric associated with the user of that social networking account (e.g., a user/entity can be given a credibility ranking/score based on a threshold value associated with the number of followers for the user's verified user account on a given social network or other objective metrics can be utilized). As another example, in cases of website related associations/links such as a link from a website to the document or other website associations with the document, the indexer can determine a credibility score/metric associated with the website (e.g., a credibility ranking/score based on an Alexa website traffic ranking, which is commercially available service from Alexa an Amazon Company, or other objective metrics can be utilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify application 16/928,118 to obtain determining a level of authority to associate with the first analytic based on the teachings of Natchu for the purpose of the indexer determining an authority/credibility of a metric.    
NOTE:
1) Analytic is interpreted as metric, refer title and [0027] of the specification. 
2) Natchu is analogous art because Natchu with CPC classification G06F16/93, is included in the designated CPC cluster of pertinent prior art, refer WEST search history (included).  
3) Natchu is analogous art because Natchu is reasonable pertinent to the particular problem faced by the inventor, i.e., determining authority/credibility score of a metric.  
4) MPEP 2111 states claims must be given their broadest reasonable interpretation in light of the specification unless the specification provides a special definition for the claim term.  The specification does not provide a special definition for “authority” thus under BRI, authority is interpreted as credibility ranking/score, see Natchu above.   
5)  An art rejection is not provided of claims 1-20 in this first action on the merits.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161